The plaintiff in error, Robert Tittle, was convicted at the November, 1916, term of the district court of Craig county on a charge of robbery, and his punishment fixed at imprisonment in the state penitentiary for a term of ten years. *Page 563 
The information charges him with robbing the station agent of the Missouri, Kansas  Texas Railroad Company at Bluejacket in Craig county in September, 1914.
The proof shows that the robbery occurred about 9:30 p.m. on September 9, 1914. The ticket agent and another witness identified the plaintiff in error. Testimony offered in his behalf tended to show that he was not the party who committed the robbery. Considerable testimony of this character was introduced. The jury, however, who saw and heard the witnesses testify and who lived in the same community, accepted the testimony of the station agent and the witness who was in the station at the time, and found the accused guilty.
There is no complaint in the brief against any ruling of the court. In fact, no question of law is raised. Counsel argues that the jury gave no consideration to the evidence offered on behalf of the plaintiff in error, and no reason appears to them why his witnesses should not be believed, and he argues further that this being a felony case, and one carrying severe punishment, the judgment should not be allowed to stand. The law, however, does not support the argument of counsel. The only issue was whether or not Robert Tittle robbed the station agent of the Missouri, Kansas  Texas Railroad Company in the manner and form charged in the information. Two competent witnesses testified that he did. The plaintiff in error says that he did not. Some witnesses say that he was at a different place all the time mentioned. There is considerable variance, however, as to the time when this robbery occurred. The jury, whose judgment is final on controverted questions of fact, found him guilty, and there is no *Page 564 
legal ground upon which to base a reversal of the judgment.
There being no error of law pointed out, and none appearing from an examination of the record, the judgment is affirmed.
DOYLE, P.J., and MATSON, J., concur.